DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement filed 12/03/2020 and 06/16/2021 are acknowledged by the Examiner. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-3, 5, 7-9, 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al, US 2017/0164349 hereafter ‘4349 (as cited in the IDS dated 12/03/2020) in view of Zhu et al, US 2009/0196233 hereafter ‘6233 (as cited in the IDS dated 12/03/2020).

As for claim 1, ‘4349 discloses:
A method, comprising: 
receiving, by a base station of a telecommunication network, at least one data packet passing through the base station, wherein the at least one data packet is associated with a service for a user equipment (UE) connected to the base station (‘4349, FIG. 3,  [0046], [0056]-[0058], [0094], [0095], Selecting the numerology that corresponds to numerology requirements/goals such as sub-carrier spacing, the length of a cyclic prefix, the length of an OFDM symbol, the duration of a scheduled transmission duration and the number of symbols contained in a scheduled transmission duration), 
selecting, by the base station, an orthogonal frequency-division multiplexing (OFDM) numerology that corresponds to the one or more performance goals or requirements (‘4349, FIG. 3,  [0046], [0056]-[0058], [0094], [0095], Selecting the numerology that corresponds to numerology requirements/goals such as sub-carrier spacing, the length of a cyclic prefix, the length of an OFDM symbol, the duration of a scheduled transmission duration and the number of symbols contained in a scheduled transmission duration), 
transmitting, by the base station, data associated with the service to the UE in a subcarrier spaced apart from adjacent subcarriers by the subcarrier spacing (‘4349, [0056], [0095], [0100], Transmitting, by the AP, data associated with the service to the UE in a RAN slices having an allocation of adjacent radio frequency resources).

‘4349 does not explicitly disclose determining, by the base station and based on the at least one data packet, one or more service attributes of the service;
identifying, by the base station and based on the one or more service attributes, one or more performance goals associated with the service.

However, ‘6233 discloses determining, by the base station and based on the at least one data packet, one or more service attributes of the service (‘6233, [0015]-[0017], [0076], claim 7, claim 8, claim 10, claim 19, Determining/analyzing, by the access point, the service traffic to identify the service property of the service. The Examiner interprets the “service property” to correspond to the set of one or more service attributes associated with the service); 
identifying, by the base station and based on the one or more service attributes, one or more performance goals associated with the service (‘6233, [0015]-[0017], [0076], claim 7, claim 8, claim 10, claim 19, Determining/identifying, by the access point, whether the service traffic is for an application server/AS with a first service property or whether the service traffic is Internet traffic with a second service property. The Examiner interprets the forwarding need for the service traffic to correspond to the requirements).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘4349 with determining, by the base station and based on the at least one data packet, one or more service attributes of the service; identifying, by the base station and based on the one or more service attributes, one or more performance goals associated with the service as taught by ‘6233 to provide reduced load on network elements (‘6233, [0011]).

As for claim 2, ‘4349 discloses:
The numerology is an orthogonal frequency-division multiplexing (OFDM) numerology (‘4349, [0046], [0056], The OFDM numerology identifies the sub-carrier spacing).

As for claim 3, ‘4349 does not explicitly disclose:


However, ‘6233 discloses the determining comprises analyzing the at least one data packet at a second layer of the protocol stack, different from the physical layer (‘6233, [0048], [0053], At a layer of the protocol stack that is different than the physical layer), to determine the one or more service attributes of the service (‘6233, [0015]-[0017], [0076], claim 7, claim 8, claim 10, claim 19, Determining/analyzing, by the access point, the service traffic to identify the service property of the service. The Examiner interprets the “service property” to correspond to the set of one or more service attributes associated with the service).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘4349 with determining comprises analyzing the at least one data packet at a second layer of the protocol stack, different from the physical layer, to determine the one or more service attributes of the service as taught by ‘6233 to provide reduced load on network elements (‘6233, [0011]).

As for claim 5, ‘4349 discloses:
(‘4349, FIG. 3, [0046], [0056]-[0058], [0094], [0095], Selecting the numerology that corresponds to numerology requirements/goals).

As for claim 7, ‘4349 discloses:
The selecting and the transmitting is performed following initiation of a handover operation that transfers communications with the UE between different network layers associated with at least one of different frequency bands or different wireless access technologies (‘4349, [0005], [0070], [0073], [0074], initiating handover that transfers communications with the UE between different slices associated with different network resources).

As for claim 8, ‘4349 discloses:
One of performance goals or requirements related to latency, reliability, availability, data rate, or packet loss, a QCI, QoS parameters, QoE parameters, a priority level, a package length, a Service Profile Identifier (SPID), and an Allocation and Retention Policy (ARP) (‘4349, [0094], Using a service ID).

As for claim 9, ‘4349 discloses:
The one or more performance goals or requirements are associated with one or more of latency, reliability, availability, data rate, or packet loss (‘4349, [0032], [0057], The latency and/or duration requirement).


As for claim 13, ‘4349 discloses:
A base station of a telecommunication network (‘4349, FIG. 1, [0035], The base station/access point/base point 105 with antennas communicating wirelessly with the UE 110), comprising: one or more processors (‘4349, [0014], The base station/access point/base including a memory and processor); transmission components configured to wirelessly connect the base station to a user equipment (UE) at a physical layer of a protocol stack using a wireless access technology; memory storing computer-executable instructions that, when executed by the one or more processors, cause the base station to perform operations comprising:
receiving, by a base station of a telecommunication network, at least one data packet passing through the base station, wherein the at least one data packet is associated with a service for a user equipment (UE) connected to the base station (‘4349, FIG. 3,  [0046], [0056]-[0058], [0094], [0095], Selecting the numerology that corresponds to numerology requirements/goals such as sub-carrier spacing, the length of a cyclic prefix, the length of an OFDM symbol, the duration of a scheduled transmission duration and the number of symbols contained in a scheduled transmission duration), 
selecting, by the base station, an orthogonal frequency-division multiplexing (OFDM) numerology that corresponds to the one or more performance goals or requirements (‘4349, FIG. 3,  [0046], [0056]-[0058], [0094], [0095], Selecting the numerology that corresponds to numerology requirements/goals such as sub-carrier spacing, the length of a cyclic prefix, the length of an OFDM symbol, the duration of a scheduled transmission duration and the number of symbols contained in a scheduled transmission duration), 
transmitting, by the base station, data associated with the service to the UE in a subcarrier spaced apart from adjacent subcarriers by the subcarrier spacing (‘4349, [0056], [0095], [0100], Transmitting, by the AP, data associated with the service to the UE in a RAN slices having an allocation of adjacent radio frequency resources).

‘4349 does not explicitly disclose determining, by the base station and based on the at least one data packet, one or more service attributes of the service;
identifying, by the base station and based on the one or more service attributes, one or more performance goals associated with the service.

However, ‘6233 discloses determining, by the base station and based on the at least one data packet, one or more service attributes of the service (‘6233, [0015]-[0017], [0076], claim 7, claim 8, claim 10, claim 19, Determining/analyzing, by the access point, the service traffic to identify the service property of the service. The Examiner interprets the “service property” to correspond to the set of one or more service attributes associated with the service); 
identifying, by the base station and based on the one or more service attributes, one or more performance goals associated with the service (‘6233, [0015]-[0017], [0076], claim 7, claim 8, claim 10, claim 19, Determining/identifying, by the access point, whether the service traffic is for an application server/AS with a first service property or whether the service traffic is Internet traffic with a second service property. The Examiner interprets the forwarding need for the service traffic to correspond to the requirements).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘4349 with determining, by the base station and based on the at least one data packet, one or more service attributes of the service; identifying, by the base station and based on the one or more service attributes, one or more performance goals associated with the service as taught by ‘6233 to provide reduced load on network elements (‘6233, [0011]).

As for claim 14, ‘4349 does not explicitly disclose:
The determining comprises analyzing the at least one data packet at a second layer of the protocol stack, different from the physical layer, to determine the one or more service attributes of the service.

However, ‘6233 discloses the determining comprises analyzing the at least one data packet at a second layer of the protocol stack, different from the physical layer (‘6233, [0048], [0053], At a layer of the protocol stack that is different than the physical layer), to determine the one or more service attributes of the service (‘6233, [0015]-[0017], [0076], claim 7, claim 8, claim 10, claim 19, Determining/analyzing, by the access point, the service traffic to identify the service property of the service. The Examiner interprets the “service property” to correspond to the set of one or more service attributes associated with the service).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘4349 with determining comprises analyzing the at least one data packet at a second layer of the protocol stack, different from the physical layer, to determine the one or more service attributes of the service as taught by ‘6233 to provide reduced load on network elements (‘6233, [0011]).

As for claim 17, ‘4349 discloses:
One or more non-transitory computer-readable media storing computer-executable instructions (‘4349, FIG. 1, [0014], The base station/access point/base including a memory and processor) that, when executed by one or more processors of a base station of a telecommunication network, cause the base station to perform operations comprising:
receiving, by a base station of a telecommunication network, at least one data packet passing through the base station, wherein the at least one data packet is associated with a service for a user equipment (UE) connected to the base station (‘4349, FIG. 3,  [0046], [0056]-[0058], [0094], [0095], Selecting the numerology that corresponds to numerology requirements/goals such as sub-carrier spacing, the length of a cyclic prefix, the length of an OFDM symbol, the duration of a scheduled transmission duration and the number of symbols contained in a scheduled transmission duration), 
(‘4349, FIG. 3,  [0046], [0056]-[0058], [0094], [0095], Selecting the numerology that corresponds to numerology requirements/goals such as sub-carrier spacing, the length of a cyclic prefix, the length of an OFDM symbol, the duration of a scheduled transmission duration and the number of symbols contained in a scheduled transmission duration), 
transmitting, by the base station, data associated with the service to the UE in a subcarrier spaced apart from adjacent subcarriers by the subcarrier spacing (‘4349, [0056], [0095], [0100], Transmitting, by the AP, data associated with the service to the UE in a RAN slices having an allocation of adjacent radio frequency resources).

‘4349 does not explicitly disclose determining, by the base station and based on the at least one data packet, one or more service attributes of the service;
identifying, by the base station and based on the one or more service attributes, one or more performance goals associated with the service.

However, ‘6233 discloses determining, by the base station and based on the at least one data packet, one or more service attributes of the service (‘6233, [0015]-[0017], [0076], claim 7, claim 8, claim 10, claim 19, Determining/analyzing, by the access point, the service traffic to identify the service property of the service. The Examiner interprets the “service property” to correspond to the set of one or more service attributes associated with the service); 
(‘6233, [0015]-[0017], [0076], claim 7, claim 8, claim 10, claim 19, Determining/identifying, by the access point, whether the service traffic is for an application server/AS with a first service property or whether the service traffic is Internet traffic with a second service property. The Examiner interprets the forwarding need for the service traffic to correspond to the requirements).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘4349 with determining, by the base station and based on the at least one data packet, one or more service attributes of the service; identifying, by the base station and based on the one or more service attributes, one or more performance goals associated with the service as taught by ‘6233 to provide reduced load on network elements (‘6233, [0011]).

As for claim 18, ‘4349 does not explicitly disclose:
The determining comprises analyzing the at least one data packet at a second layer of the protocol stack, different from the physical layer, to determine the one or more service attributes of the service.

However, ‘6233 discloses the determining comprises analyzing the at least one data packet at a second layer of the protocol stack, different from the physical layer (‘6233, [0048], [0053], At a layer of the protocol stack that is different than the physical layer), to determine the one or more service attributes of the service (‘6233, [0015]-[0017], [0076], claim 7, claim 8, claim 10, claim 19, Determining/analyzing, by the access point, the service traffic to identify the service property of the service. The Examiner interprets the “service property” to correspond to the set of one or more service attributes associated with the service).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘4349 with determining comprises analyzing the at least one data packet at a second layer of the protocol stack, different from the physical layer, to determine the one or more service attributes of the service as taught by ‘6233 to provide reduced load on network elements (‘6233, [0011]).

4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al, US 2017/0164349 in view of Zhu et al, US 2009/0196233 as applied to claim 1 above, and further in view of Chen et al, US 2020/0107302 hereafter Chen. 

As for claim 4, the combination of ‘4349 and ‘6233 does not explicitly disclose selecting comprises determining, at a Media Access Control (MAC) layer of the protocol stack, the numerology that corresponds to the one or more performance goals.

However, Chen discloses selecting comprises determining, at a Media Access Control (MAC) layer of the protocol stack, the numerology that corresponds to the one (Chen, [0011], [0025], Determining at the MAC layer that the numerology corresponds to numerology requirements).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘4349 and ‘6233 with selecting comprises determining, at a Media Access Control (MAC) layer of the protocol stack, the numerology that corresponds to the one or more performance goals as taught by Chen to provide how a media access control (MAC) layer maintains normal operations of various functions and maximizes efficiency of the various functions while supporting multiple numerologies to meet different requirements of different services for 5G technology (Chen, [0004]).

5.	Claims 6, 10, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al, US 2017/0164349 hereafter ‘4349 in view of Zhu et al, US 2009/0196233 hereafter ‘6233 as applied to claims 1, 13 and 17 above, and further in view of Ryu et al, US 2018/0092064 (as cited in the IDS dated 12/03/2020) hereafter Ryu. 

As for claim 6, the combination of ‘4349 and ‘6233 does not explicitly disclose: 
The numerology is different than a default numerology assigned upon an initial attachment of the UE to the base station.

(Ryu, [0099]-[0108], The numerology is changed/different than the default numerology assigned from the initial/synchronization signal/attachment from the terminal to the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘4349 and ‘6233 with the numerology is different than a default numerology assigned upon an initial attachment of the UE to the base station as taught by Ryu to provide improved synchronization (Ryu, [0099]-[0108]). 

As for claim 10, the combination of ‘4349 and ‘6233 discloses determining, by the base station, a service category associated with the service, based on the one or more service attributes (‘6233, [0015]-[0017], [0076], claim 7, claim 8, claim 10, claim 19, Determining/analyzing, by the access point, the service traffic to identify the service property of the service. The Examiner interprets the “service property” to correspond to the set of one or more service attributes associated with the service). 

The combination of ‘4349 and ‘6233 discloses determining, by the base station, a set of allowable numerologies that correspond to the service category; and selecting, by the base station, the numerology from among the set of allowable numerologies based on the one or more performance goals.

(Ryu, [0114]-[0116], table 1, Determining, by the base station, a plurality/set of numerologies that correspond to a service for selecting by the base station according to the goals/numerology information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘4349 and ‘6233 with determining, by the base station, a set of allowable numerologies that correspond to the service category; and selecting, by the base station, the numerology from among the set of allowable numerologies based on the one or more performance goals as taught by Ryu to provide improved synchronization (Ryu, [0099]-[0108]). 

As for claim 15, the combination of ‘4349 and ‘6233 does not explicitly disclose: 
The numerology is different than a default numerology assigned upon an initial attachment of the UE to the base station.

However, Ryu discloses the numerology is different than a default numerology assigned upon an initial attachment of the UE to the base station (Ryu, [0099]-[0108], The numerology is changed/different than the default numerology assigned from the initial/synchronization signal/attachment from the terminal to the base station).

(Ryu, [0099]-[0108]). 

As for claim 16, the combination of ‘4349 and ‘6233 discloses determining, by the base station, a service category associated with the service, based on the one or more service attributes (‘6233, [0015]-[0017], [0076], claim 7, claim 8, claim 10, claim 19, Determining/analyzing, by the access point, the service traffic to identify the service property of the service. The Examiner interprets the “service property” to correspond to the set of one or more service attributes associated with the service). 

The combination of ‘4349 and ‘6233 discloses determining, by the base station, a set of allowable numerologies that correspond to the service category; and selecting, by the base station, the numerology from among the set of allowable numerologies based on the one or more performance goals.

However, Ryu discloses determining, by the base station, a set of allowable numerologies that correspond to the service category; and selecting, by the base station, the numerology from among the set of allowable numerologies based on the one or more performance goals (Ryu, [0114]-[0116], table 1, Determining, by the base station, a plurality/set of numerologies that correspond to a service for selecting by the base station according to the goals/numerology information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘4349 and ‘6233 with determining, by the base station, a set of allowable numerologies that correspond to the service category; and selecting, by the base station, the numerology from among the set of allowable numerologies based on the one or more performance goals as taught by Ryu to provide improved synchronization (Ryu, [0099]-[0108]). 

As for claim 19, the combination of ‘4349 and ‘6233 does not explicitly disclose: 
The numerology is different than a default numerology assigned upon an initial attachment of the UE to the base station.

However, Ryu discloses the numerology is different than a default numerology assigned upon an initial attachment of the UE to the base station (Ryu, [0099]-[0108], The numerology is changed/different than the default numerology assigned from the initial/synchronization signal/attachment from the terminal to the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘4349 and ‘6233 with the numerology is different than a default numerology assigned upon an (Ryu, [0099]-[0108]). 

As for claim 20, the combination of ‘4349 and ‘6233 discloses determining, by the base station, a service category associated with the service, based on the one or more service attributes (‘6233, [0015]-[0017], [0076], claim 7, claim 8, claim 10, claim 19, Determining/analyzing, by the access point, the service traffic to identify the service property of the service. The Examiner interprets the “service property” to correspond to the set of one or more service attributes associated with the service). 

The combination of ‘4349 and ‘6233 discloses determining, by the base station, a set of allowable numerologies that correspond to the service category; and selecting, by the base station, the numerology from among the set of allowable numerologies based on the one or more performance goals.

However, Ryu discloses determining, by the base station, a set of allowable numerologies that correspond to the service category; and selecting, by the base station, the numerology from among the set of allowable numerologies based on the one or more performance goals (Ryu, [0114]-[0116], table 1, Determining, by the base station, a plurality/set of numerologies that correspond to a service for selecting by the base station according to the goals/numerology information).

(Ryu, [0099]-[0108]). 
Allowable Subject Matter

6.	Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469